139 Ga. App. 5 (1976)
228 S.E.2d 6
LINDSEY et al.
v.
CRESCENT PARK, INC.
52166.
Court of Appeals of Georgia.
Argued May 5, 1976.
Decided May 20, 1976.
Rehearing Denied June 11, 1976.
Neely, Freeman & Hawkins, Andrew M. Scherffius, for appellants.
Richardson, Chenggis & Constantinides, Thomas H. Knuth, for appellee.
WEBB, Judge.
1. "On summary judgment the burden was on the defendants, as movants, to pierce the allegations of the compliant and to establish that as a matter of law the plaintiff could not recover. [Cit.]" If they failed to do so, even though on the trial the plaintiff might not be able to recover, summary judgment would not be proper. [Cit.]" Johnson v. Tucker, 129 Ga. App. 648, 650 (200 SE2d 489).
2. There were genuine issues of material fact as to whether a wad of bubble gum on the floor of the skating rink caused plaintiff's fall and, if so, how long the gum had been on the floor.
Judgment reversed. Deen, P. J., and Quillian, J., concur.